          Case 1:19-cv-03541-RCL Document 12 Filed 05/15/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 CITIZENS FOR RESPONSIBILITY            )
 AND ETHICS IN WASHINGTON,              )               Case No. 1:19-cv-03541-RCL
                                        )
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 U.S. DEPARTMENT OF THE                 )
 TREASURY,                              )
                                        )
          Defendant.                    )
 _______________________________________)

                                   JOINT STATUS REPORT

        Pursuant to the Court’s Order dated April 16, 2020, the parties have conferred and now

file this Joint Status Report.

        The Internal Revenue Service (the “Service”) continues to search for records in its

computer systems. Additionally, the Service has identified a small number of potentially

responsive records and is reviewing these records for responsiveness at this time. The parties will

provide their next joint status report on or before June 15, 2020.



Dated: May 15, 2020                                   RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General

                                                      /s/ Kieran O. Carter
                                                      KIERAN O. CARTER
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 227
                                                      Washington, D.C. 20044
                                                      Telephone: (202) 616-1920
                                                      Facsimile: (202) 514-6866
                                                      Kieran.O.Carter@usdoj.gov
                                                      Counsel for Defendant

                                                 1
Case 1:19-cv-03541-RCL Document 12 Filed 05/15/20 Page 2 of 3




                                  /s/ Laura C. Beckerman
                                  Laura C. Beckerman, Esq.
                                  Nikhel Sus, Esq.
                                  CITIZENS FOR RESPONSIBILITY AND ETHICS
                                  IN WASHINGTON
                                  1101 K Street NW, Suite 201
                                  Washington, D.C. 20005
                                  Telephone: (202) 408-5565
                                  Facsimile: (202) 588-5020
                                  LBeckerman@citizensforethics.org
                                  NSus@citizensforethics.org
                                  Counsel for Plaintiff




                              2
          Case 1:19-cv-03541-RCL Document 12 Filed 05/15/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of April 2020, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to the following:

       Laura C. Beckerman
       LBeckerman@citizensforethics.org
       Nikhel Sus
       NSus@citizensforethics.org
       Counsel for Plaintiff


                                                      /s/ Kieran O. Carter
                                                      KIERAN O. CARTER
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice




                                                  3
